Morphy, J.
This appeal is prosecuted by William C. C. C. Martin, and James M. Wells, from a judgment rendered against them as endorsers of a note drawn by Samuel V. Lamothe.
Our attention has been called to a bill of exceptions to the opinion of the District Court, in permitting the reading of the depositions of two witnesses examined under a commission, to prove notice to the endorsers. Of the various grounds taken in the bill of exceptions we will notice only one, which in our opinion is fatal. It is, that the depositions were in the handwriting of the counsel for the plaintiffs, who offered them in evidence. We *6have often held, that the deposition of a witness must be reduced to writing by himself, by the magistrate, or by an indifferent person, and that it is inadmissible, if drawn up in the handwriting of the party, or his counsel. 10 Mart. 441. 7 Ib. N. S. 321. 7 La. 585. With this decision which was made on grounds of public policy, we see no good reason to be dissatisfied. The testimony taken under the commission being excluded, the record shows no notice of protest to the endorsers.
It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and reversed, and that ours be for the defendants as in case of nonsuit, with costs in both courts.